DETAILED ACTION
This is the first Office action on the merits of Application No. 17/040,781. Claims 11-20 are pending. By preliminary amendment, claims 1-10 are canceled and claims 11-20 are new.
This application is in condition for allowance except for the following formal matters set forth in the objections below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2020 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “a first control contour that is mechanically connected to or an integral component of…the parking lock pawl, comprising a section extending in a first rotational direction of the parking lock gear in a manner which differs from a circular path coaxial to the rotational axis to a side radially away from…the parking lock gear;…  a first contour following element … mechanically connected to the other of the parking lock gear” of claim 11 must be shown or the feature(s) canceled from the claim(s).  In other words, the alternative of control contour on the gear and the follower on the pawl is in the drawings, but the alternative of the control contour on the pawl and the follower on the gear is not in the drawings. No new matter should be entered.
Therefore, the “second control contour and a second contour following element on an axial side of the parking lock gear opposite the first control contour and the first contour following element, wherein the second control contour extends in a second rotational direction, opposite the first rotational direction” of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the “a projection on one side in the first rotational direction, arranged on a projection diameter that is larger than the crown circle diameter, so that the parking lock pawl is arranged to be accelerated radially outward by  must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 11-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 11, the prior art does not disclose or render obvious a parking lock device for a motor vehicle, wherein, during relative rotational movement between the parking lock gear and the parking lock pawl, the first contour following element rotates relative to the first control contour and the first contour following element bears against the first control contour, forcing the first contour following element to move the parking lock pawl with a radially inwardly directed movement component, deeply engaging the parking lock pawl in the one of the plurality of tooth gaps, in combination with the other elements required by the claim.
	The closest prior art, Getrag (German Document 102013106303, cited on the IDS 9/23/2020), discloses a parking lock device with parking lock gear (34) and parking lock pawl (40), but does not disclose a contour or contour following element on the parking lock gear. It would not have been obvious to have modified Getrag to have a contour feature on the parking gear for forcing the pawl radially inward without destroying the operation of the parking lock.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tomita (Us Patent Publication 20170299055) discloses a following element (Fig. 5, 102 and Fig. 7, 302), but does not disclose the following element is forced to engage the tooth gap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI WU whose telephone number is (469)295-9111. The examiner can normally be reached Tues-Thurs 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LORI WU/Examiner, Art Unit 3659